Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered. The right of indigent defendants to a free transcript of a pretrial suppression hearing is a fundamental constitutional right and a copy is to be made available to the defendant for whatever purpose he, and not the court, may deem relevant and necessary to his defense. Here the Huntley hearing, involving the testimony of only one witness, occupied the Friday afternoon preceding commencement of trial, some six days prior to the calling of that witness. Under the circumstances the request for a transcript cannot be equated with a request for a daily transcript of trial minutes or a request made on the eve of trial. Regardless of the nature and quantum of proof against the defendant, its denial requires a reversal (People v. Zabrocky, 26 N Y 2d 530, 536, and cases cited therein).